Citation Nr: 1221606	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of eye burns, to include visual loss and stroke (eye disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  The original claim of service connection for an eye disability was denied by the RO in an unappealed rating decision in July 1996.   

2.  The additional evidence received subsequent to the July 1996 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for an eye disability.   

3.  An eye disability related to service is not currently shown.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the issue of entitlement service connection for an eye disability is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  An eye disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for an eye disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

The issue of service connection for an eye disability was originally denied by an unappealed rating decision in July 1996 on the basis that there was no evidence of a chronic eye disability.  In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, in order for the Veteran's claim to be reopened, there must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, to reopen the claim, evidence that the Veteran currently has a chronic eye disorder.    

The August 2008 Statement of the Case found that new and material evidence had been received and denied the claim on a de novo basis.  However, the RO's determination that new and material evidence was presented to reopen the claim for service connection for a low back disability, is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

The evidence on file at the time of the July 1996 RO decision consisted of the Veteran's service treatment records.  The Veteran's service treatment records reveal that he went to the Emergency Room in September 1976 complaining of severe left eye irritation, with burning and an inability to see.  He had been welding.  It was noted that his face was red and swollen.  He complained on May 11, 1977 of left eye irritation; a small sty was noted on the upper eyelid.  He complained on May 17, 1977 of left eye pain that had started the previous evening without an known cause.  Examination revealed inflammation and redness; no abrasion or foreign object was seen.  The assessment was rule out foreign object in the left eye.  The Veteran noted on his August 1977 separation medical history report that he did not have any eye trouble.  His eye was reported to be normal on examination in August 1977, with bilateral uncorrected distant and near visual acuity of 20/20.

Evidence received since the unappealed rating decision in July 1996 consists of VA and private treatment records dated from January 2001 to January 2010; VA examination reports dated in August 2006, January 2007, and August 2008; a transcript of the Veteran's July 2008 RO hearing; Social Security Administration (SSA) records; and written statements by and on behalf of the Veteran.  

The evidence received into the record since the July 1996 RO denial of service connection for an eye disability is new and material evidence sufficient to reopen the claim.  There is evidence on file of an eye disability beginning in June 2005, when bilateral blindness was noted.  This evidence is new because it has not previously been received by VA, and it is material because it relates to the issue of symptomatology since service and raises a reasonable possibility of substantiating the claim for service connection for an eye disability.  

Therefore, new and material evidence has been submitted and the claim for service connection for an eye disability is reopened.  

II.  Service Connection

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements apply to all five elements of a service connection claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
With respect to the reopened claim for service connection for an eye disability, VA's duty to notify was satisfied by a letter sent to the Veteran in November 2006.  This letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  The Veteran was also informed in the November 2006 letter as to disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service, to include VA examination reports, are of record, and were reviewed by both the RO and the Board in connection with the Veteran's claim for entitlement to service connection.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue of service connection for an eye disability.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA is required to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination, with nexus opinion, was obtained in August 2008.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2008 RO hearing.  General due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Veteran's service treatment records reveal that he went to the Emergency Room in September 1976 complaining of severe left eye irritation, with burning and an inability to see.  He had been welding.  It was noted that his face was red and swollen.  He complained on May 11, 1977 of left eye irritation; a small sty was noted on the upper eyelid.  He complained on May 17, 1977 of left eye pain that had started the previous evening without an known cause.  Examination revealed inflammation and redness; no abrasion or foreign object was seen.  The assessment was rule out foreign object in the left eye.  The Veteran noted on his August 1977 separation medical history report that he did not have any eye trouble.  His eye was reported to be normal on examination in August 1977, with bilateral uncorrected distant and near visual acuity of 20/20.

The initial medical evidence of an eye disability since service discharge was not until June 2005, when he was hospitalized for loss of vision after experiencing a stroke.  

SSA records for April 2006 reveal that the Veteran was granted disability benefits, effective June 1, 2005, for bilateral homonymous hemianopsia, with decreased visual fields.  The Veteran complained on VA eye evaluation in August 2006 of an approximately one year history of decreased vision after experiencing a stroke; he also noted a history of ocular trauma in service when he burned his eyes while welding.  He reported no consequences from that accident.  Examination revealed bilateral vision of 20/200.  The assessment was legal blindness on the left, consistent with a cerebrovascular accident.

The Veteran complained on VA eye evaluation in January 2007 of decreased vision, with a history of flash burns to the cornea in service.  Best corrected vision was 20/100 bilaterally.  The assessment was history of left occipital cerebrovascular accident.

The Veteran testified at his RO hearing in July 2008 that he had visual problems since his eye injury in service and that his current eye problem was caused, or at least aggravated, as a result of his service eye burns involving scar tissue.   

A VA eye evaluation conducted in August 2008, included review of the claims file.  The examiner determined that the Veteran did not have decreased vision related to the corneal flash burn in the left eye in service because it was "more likely" that the current decreased vision was due to the Veteran's 2005 cerebrovascular accident, as this would affect the bilateral occipital lobes, which are the vision centers of the brain.

Although the Veteran incurred a left eye injury in service, with severe irritation, his eyes and vision were normal on separation evaluation in August 1977.  In fact, the initial post-service evidence of a visual problem was not until June 2005, which is over 27 years after service discharge, when the Veteran was hospitalized with a stroke and bilateral blindness.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition). 

After review of the evidence of record, examination of the Veteran, and with consideration of the Veteran's statements, the VA examiner concluded in August 2008 that it was "more likely than not" that the Veteran's current visual problems were due to his post-service stroke and not to his service left eye burn.  The examiner stated that a stroke that affected the visual centers of the brain would cause bilateral loss of vision.  

The Board has considered the Veteran's July 2008 RO hearing testimony and the written contentions on file in support of his claim.  Although the Veteran's statements are competent evidence as to his subjective symptoms, they are not competent evidence to establish the etiology of any current diagnosis, to include whether his current eye disorder is related to service. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the evidence shows that the preponderance of the evidence is against the claim for service connection for an eye disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the claim of service connection for an eye disability, the claim is reopened.  

Service connection for an eye disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


